Citation Nr: 1241045	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for residuals of right shin splints. 

3. Entitlement to service connection for residuals of left shin splints. 

4. Entitlement to service connection for a left ankle disability. 

5. Entitlement to service connection for a respiratory disability, to include bronchitis, sinusitis, and asthma. 

6. Entitlement to service connection for chest pain. 

7. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  

8. Entitlement to service connection for headaches, to include as secondary to a respiratory disability.  

9. Entitlement to service connection for right ear hearing loss. 

10. Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denied service connection for a left shoulder condition, tinnitus, right shin splints, left shin splints, sinusitis, GERD, chest pains, headaches, and a left ankle condition.  This matter also comes before the Board on appeal from a February 2011 rating decision in which the RO in Houston, Texas, granted service connection for left ear hearing loss and assigned a non-compensable evaluation, and denied a claim of service connection for right ear hearing loss. 

The Veteran testified at a Video Conference hearing before the undersigned Veteran's Law Judge in September 2012.  A transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to service connection for chest pain has been withdrawn, as indicated on page 2 of the hearing transcript, and is no longer a part of this appeal. 38 C.F.R. § 20.204 (2012).

In addition, the appeal originally encompassed a claim for entitlement to service connection for tinnitus.  As service connection for tinnitus was recently granted pursuant September 2011 rating decision, it is no longer on appeal.  

The issues of entitlement to service connection for a left shoulder disability, residuals of right and left shin splints, a left ankle disability, a respiratory disability, to include bronchitis, sinusitis, and asthma, a gastrointestinal disability, headaches, and right ear hearing loss, and entitlement to an initial compensable evaluation of left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During a September 2012 Board hearing the Veteran withdrew his claim of service connection for chest pain. 


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal concerning service connection for chest pain by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim 

At a September 2012 Board hearing, the Veteran confirmed on the record his intention to withdraw his claim for service connection for chest pain. See Video Conference Hearing Transcript, p. 2.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal concerning the claim of service connection for chest pain and, hence, there remains no allegation of error of fact or law for appellate consideration concerning this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed. 


ORDER

The appeal of the claim for service connection for chest pain is dismissed. 


REMAND

The Veteran claims that his left shoulder problems, shin splints residuals, left ankle disability, sinusitis, headaches, GERD, and right ear hearing loss had their onset during active duty service.  In addition, he asserts that a higher evaluation is warranted for his service-connected left ear hearing loss.  Before addressing these claims on appeal, the Board finds that additional development is required.

Left Shoulder

The Veteran seeks service connection for a left shoulder disability, variously claimed as arthritis and/or tendonitis. See Hearing Transcript, p. 3.  A review of the Veteran's virtual VA treatment records show ongoing and current treatment for left shoulder pain, as well as a diagnosis of degenerative joint disease of the left shoulder joint. See, e.g., VA Treatment Records, March 2007 and August 2011.  

At his September 2012 hearing before the undersigned, the Veteran testified that he was treated for a left shoulder condition in-service and that he has received VA medical treatment for related left shoulder symptoms periodically since service. See Hearing Transcript, pp. 3-4.  

While service treatment records do not show treatment, complaints, or diagnoses relating to the left shoulder, the Board notes that the Veteran is competent, even as a layman, to report the onset of pain and other symptoms associated with his left shoulder.  This requires only his personal knowledge, not medical expertise, as it comes to him through his senses. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Veteran has not been afforded a VA examination of the claimed left shoulder disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, supra. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his left shoulder disability.   

Residuals of Bilateral Shin Splints and a Left Ankle Disability

The Veteran seeks service connection for residuals of a bilateral shin splint disability and a left ankle disability.  At his hearing before the undersigned, he testified that he was treated for right and left shin splints, heel pain, and left ankle pain in-service and that he has experienced similar lower extremity symptomatology (to include left ankle swelling) since that time. See Hearing Transcript, p.4. 

Service treatment records reflect that the Veteran was treated on at least one occasion in May 1985 for complaints of "shin splints," which were painful when running, as well as pain on the bottoms of both heels, the sides of the toes, and swelling of the outsides of both ankles.  The pertinent diagnoses were probable heel sprain syndrome (versus fracture), and bilateral shin splints.  The Veteran as prescribed heel lifts and instructed to return to the clinic as needed.  In August 1985, the Veteran was again treated for complaints of left ankle pain.  The pertinent diagnosis was Achilles bursitis.  

Following service, VA treatment records reflect a current Achilles tendonitis diagnosis and complaints of left ankle swelling. 

The Veteran was afforded a VA examination in March 2010 in order to determine the nature and etiology of the claimed left ankle and shin splint disabilities.  Unfortunately, this examination is inadequate for the reasons discussed immediately below.  

As an initial matter, no x-rays of the Veteran's left ankle/feet were obtained in conjunction with the VA examination.  The VA examiner stated that foot/ankle examination was "incomplete" in this regard.  Thus, no diagnoses relating to the left ankle were provided. 

In addition, while the VA examiner diagnosed Achilles tendonitis (which can present with calf/shin pain), he provided no opinion as to whether such disability was related to service, or otherwise a residual of the shin splints, heel sprain syndrome, or Achilles bursitis shown in-service.  In other words, the examiner failed to provide any opinion as to whether the Veteran suffers from current shin splint or ankle residuals, to include the currently diagnosed Achilles tendonitis.  

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons outlined above, the Board finds that the March 2010 examination is inadequate; thus, the Veteran should be rescheduled for a comprehensive VA examination, which includes x-rays studies of the ankles/feet, and which specifically considers the various in-service findings related to the feet/heels/ankles, the Veteran's statements regarding continuing symptomatology, and the etiology of the diagnosed Achilles tendonitis. 

Sinusitis and Headaches

With respect to the Veteran's claim for sinusitis, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue of entitlement to service connection for a respiratory disorder, to include bronchitis, sinusitis, and asthma, previously addressed as a separate claim for service connection for sinusitis. 

Here, the Board notes that the Veteran's service treatment records reflect treatment for sinusitis on one occasion in June 1985.  A January 1986 clinical record shows complaints of a "bad headache," with diagnoses of an upper respiratory infection, allergies, and headaches (rule out migraine variant).  A May 1986 clinical record shows complaints of a headache, sore throat, and cough, with a diagnosis of viral syndrome.  A September 1987 clinical record shows complaints of a headache, nasal congestion, fatigue, and a productive cough.  The diagnosis was upper respiratory infection.  Lastly, a March 1991 clinical record shows complaints of a headache and nasal congestion, with a diagnosis of viral upper respiratory infection.  

Current VA treatment records (dated from 2007 to the present) reflect a diagnosis of bronchitis and headaches. See September 2007 VA OPT, and March 2010 VA Examination.  Again, the record does not contain any VA treatment records prior to 2007; those records must be obtained upon remand as indicated below. 

The Veteran underwent a VA nose/sinus and neurological/headaches examinations in March 2010.  The VA examiner noted a history of intermittent eye swelling, nasal congestion, headaches, coughing, and sneezing for many years (more prominent during pollen season).  However, as there was no x-ray or clinical evidence of sinusitis upon examination, the examiner determined that sinusitis was not related to service.  

Notably, the examiner made no mention of the in-service findings related to sinusitis, upper respiratory infections, and headaches; nor did he address the September 2007 bronchitis diagnosis or asthma diagnosis (as noted in VA treatment records in 2007 and Virtual VA treatment records, 2010-2011). See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].

With respect to the headache claim, the March 2010 VA examiner diagnosed headaches, but opined that they occurred along with upper respiratory infections and allergies and that they were not related to service.  The examiner provided no other rationale and did not discuss any of the Veteran's in-service headache symptomatology and his claims of continuous headaches since service.  

Again, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one. Barr, supra. 
In light of the foregoing evidence, the Board finds that new VA examinations must be conducted in order to determine the nature and etiology of any current respiratory disorders, to specifically include bronchitis, asthma, sinusitis, or any other such disabilities identified upon examination.  

In addition, a new opinion should be obtained to determine whether the Veteran's current headache disability had its onset during service, or whether it is solely caused, or aggravated by one of the respiratory disabilities identified above.  In this regard, the Board also finds that the Veteran's claimed headache disability, as it pertains to secondary service connection (the theory of which has been raised by the medical record), is inextricably intertwined with the respiratory claim on appeal and therefore may only be considered when the development is completed on the respiratory disorder claim.  Accordingly, they must be considered together and thus a decision by the Board on the Veteran's headache disability as secondary to a respiratory disorder would at this point be premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

A Gastrointestinal Disability, Claimed as GERD

The Veteran seeks service connection for a gastrointestinal disability, or GERD.  At his hearing before the undersigned, he testified that he has experienced GERD symptoms, intermittently, since service.  

Current VA treatment records show treatment for dyspepsia, indigestion, and GERD, beginning in 2007.  Notably, the claims does not contain VA treatment records prior to 2007; these records, as indicated below, should be obtained upon remand.  

While service treatment records do not show treatment, complaints, or diagnoses relating to the GERD or gastrointestinal problems, the Board notes that the Veteran is competent, even as a layman, to report the onset of pain and other symptoms associated with his gastrointestinal problems.  This requires only his personal knowledge, not medical expertise, as it comes to him through his senses. Dalton, supra. 

The Veteran has not been afforded a VA examination of the claimed GERD/gastrointestinal disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In this case, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, supra.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his GERD disability. 

Service Connection - Right Ear Hearing Loss and an Initial Compensable Evaluation for Service-Connected Left Ear Hearing Loss 

The Veteran is currently service-connected for left ear hearing loss, which is evaluated as 0 percent disabling.  He seeks an initial compensable evaluation for the left ear, as well as service connection for right ear hearing loss. 

In September 2012, the Veteran testified that his hearing in both ears has worsened since the time of his last VA audiology examination in August 2010.  He thus requested an updated VA examination. See Board Hearing Transcript, pp. 5-6.  

The Board notes that, as of August 2010, the Veteran's right ear hearing loss did not meet VA's "hearing impairment" criteria under 38 C.F.R. § 3.385.  Moreover, based on the audiometric findings of the August 2010 examination, his hearing acuity in the left ear did not meet the schedular rating criteria for a higher (compensable) evaluation. See 38 C.F.R. § 4.85; see also February 2011 Rating Decision Granting Service Connection.  

In light of the Veteran's competent testimony that his hearing loss has worsened in both ears, not only during the course of this appeal, but also since his last VA examination, the Board finds that a remand is necessary to re-evaluate the current level of severity of the service-connected left ear and to determine whether his right ear hearing loss meets VA's impaired hearing criteria at this time, and if so, whether such hearing loss is related to service. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated prior to March 2007, and after March 2012. 

2. Schedule the Veteran for a VA examination (in person) of the joints in order to determine the nature and etiology of the claimed left shoulder disability (to include DJD), the left ankle disability, and any residuals of bilateral shin splints, to include Achilles tendonitis.  All indicated studies must be conducted, to include x-ray studies of the feet and/or ankles.  

The examiner should specifically offer an opinion as to the following: 

(i) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left shoulder disability is related to his period of active service, or otherwise had its onset therein.  In this regard, the examiner should consider the Veteran's statements of symptoms and treatment in-service and continuous symptoms after service. Dalton v. Nicholson, 21 Vet. App. 23.  

(ii) (a) Does the Veteran have a current disorder of the left ankle?

(b) If so, it is at least as likely as not (50 percent probability or greater) that any left ankle disability present is related to his period of active duty service, and specifically, whether it is related to the in-service findings of shin splints, heel pain syndrome, and/or Achilles bursitis.  The examiner should consider the Veteran's statements regarding ankle symptoms in-service and continuous ankle symptoms after service. Dalton, supra. 

(iii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current residuals of right and left shin splints, to include the currently diagnosed Achilles tendonitis, which are related to his period of active service, and specifically, whether it they are related to the in-service findings of heel pain syndrome, shin splints, and/or Achilles bursitis.  The examiner should consider the Veteran's statements regarding symptoms in-service and continuous symptoms after service. Dalton, supra. 

Again, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided. 

3. Schedule the Veteran a VA examination (in person) by an appropriate internist with professional knowledge of the nature and etiology of gastrointestinal disorders, to address the nature and etiology as related to service of the Veteran's claimed GERD and/or gastritis.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following:

For any current gastrointestinal disorder found, to include any GERD or gastritis, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by service or developed in service, or, contrarily, whether any such relationship to service is unlikely.

The examiner should consider the Veteran's statements regarding symptoms in-service and continuous symptoms after service. Dalton, supra. 

The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided. 

4. Schedule the Veteran for a VA examination (in person) with the appropriate specialist(s) for the purpose of ascertaining the nature and etiology of his headaches and respiratory complaints, to include sinusitis, bronchitis, and asthma.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records, and his post-service VA medical records, to include the March 2010 VA examination report.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorders and the continuity of symptomatology. Dalton, supra.  

(i) Diagnose any current respiratory disorder, to include sinusitis, bronchitis, or asthma. 

(ii) State whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder present, to include sinusitis, bronchitis, or asthma, is related to his period of active service.  

(iii) With respect to the Veteran's headaches, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current headache condition is related to his period of active service.  

(iv) Also, with respect to the Veteran's headaches, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current headache condition has been caused or aggravated (increased in severity beyond the natural course of the disability) by any of the diagnosed respiratory disorders identified in section (i) above. 

The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided. 

5. Schedule the Veteran for a VA audiology examination (in person) to determine the extent of disability due to service-connected left ear hearing loss, as well as the nature and etiology of any right ear hearing loss present.  

With respect to the right ear, the examiner should elicit from the Veteran a history of hearing loss symptoms since during service.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  

For any right hearing loss disability as defined under 38 C.F.R. § 3.385 (when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent), the examiner should provide a medical opinion as to whether it is at least as likely as not that such right ear hearing loss had an onset in service or is causally related to military service, to include injury due to loud noise exposure experienced therein.  In offering this impression, the examiner must acknowledge and discuss the Veteran's report as to the onset of his hearing problems.  The examiner is also asked to note the findings of the August 2010 VA examiner who opined that the hearing loss (at least with respect to the left ear) was due to in-service noise exposure.  

The examiner should also fully describe the effects of the Veteran's service-connected left and/or right ear hearing disability on his occupational functioning and daily activities.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed. 

All findings and conclusions, and the rationale for all opinions expressed by each examiner should be provided in a legible report. 

6. After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


